per curiam:
El 31 de julio de 1990 el Sr. Pedro Rafael Rivera Sosa (querellante) presentó ante el Procurador General una querella jurada contra el Lie. Ramón L. Aponte Sierra (querellado) para alegar que, en su capacidad de notario, éste autorizó fraudulentamente una escritura donde se vendía una propiedad perteneciente al querellante. Adujo que alguien se hizo pasar por él y le vendió dicha propiedad a los esposos Héctor Guzmán y Jennifer Figueroa, otorgando instrumento público ante el querellado.
El querellante presentó, además, una acción civil de reivindi-cación en donde, entre otros, demanda al querellado por fraudu-lentamente haber autorizado la escritura de compraventa. Allí alegó que él nunca compareció ante dicho notario a otorgar la misma.
En su querella, el señor Rivera Sosa expresó que ha tratado de localizar al querellado, pero que todas sus gestiones han resultado infructuosas “ya que éste continuamente se muda de lugar en lugar sin que se pueda dar con él”. Apéndice I. De hecho, en la acción civil no ha podido emplazar al querellado, ya que luego de realizar múltiples gestiones(1) advino en conocimiento de que éste se había mudado para el estado de Florida.
El 23 de agosto de 1990 el Procurador General presentó ante este Foro un informe sobre la querella presentada por el señor *179Rivera Sosa. En el mismo nos informa que trató de comunicarse con el querellado en la dirección que de éste consta en el Colegio de Abogados y en la Oficina de Notarías de este Foro, pero “él no se encuentra en dicha dirección”. Informe del Procurador General, pág. 2. Añade que en el Colegio de Abogados se le informó que el querellado no ha pagado las cuotas de colegiación desde hace cinco (5) años. De igual manera nos informa que se comunicó con el padre del querellado (Sr. Ramón L. Aponte), quien informó desconocer, la dirección de su hijo en Florida.
En vista de la inaccesibilidad del querellado, hecho que obstaculiza no sólo el proceso judicial donde él es parte sino también los procedimientos investigativos de la Oficina del Pro-curador General, el Procurador nos solicita que dispongamos “lo que en derecho proceda”. Informe, supra, pág. 3. Así lo hacemos.
H-M i — I
Es deber de todo abogado notificar al Secretario General de este Tribunal cualquier cambio- en su dirección postal. Regla 8(j) del Reglamento del Tribunal Supremo, 4 L.RR.A. Ap. I-A. El incumplimiento de tal deber, que menoscaba la facultad de este Tribunal para velar por que los abogados cumplan fielmente los compromisos asumidos con la sociedad, es causa suficiente para decretar la separación indefinida de la abogacía. In re Berrios Pagán, 126 D.P.R. 458 (1990).
El desconocimiento del paradero de un abogado obstaculiza y paraliza irrazonablemente las gestiones investigativas de la Oficina del Procurador General en las quejas que los ciudadanos presenten contra aquél. La salida de esta jurisdicción, sin informar -su nueva dirección, hace ineficaz y fútil cualquier requerimiento de dicha oficina o de este Tribunal. Cf. In re Pagán Ayala, 115 D.P.R. 814 (1984); In re Izquierdo, 126 D.P.R. 202 (1990).
Además, no podemos tolerar que mediante el abandono de la jurisdicción sin dejar dirección futura y con el aparente propósito de burlar una acción civil y los procedimientos discipli-*180nanos en su contra, los miembros de la clase togada menoscaben la facultad investigativa de la Oficina del Procurador General y la facultad disciplinaria de este Foro. Quien así actúa defrauda la fe de nuestra sociedad en quienes ha depositado la confianza de abogar por sus derechos en busca de justicia, y es indigno de ostentar este título. In re Kiefer, 117 D.P.R. 767 (1986).
I — I I — I
En el caso de autos, tanto el querellante como la Oficina del Procurador General han agotado todos los recursos a su alcance para localizar al abogado de epígrafe. El querellante trató infruc-tuosamente de emplazarlo, en la acción civil, en la dirección que de dicho abogado obra en el Colegio de Abogados. Inquirió sobre su paradero a la hermana, al padre y a otros familiares cercanos de dicho abogado. Tales gestiones resultaron estériles. Acudió enton-ces a la Oficina - del Procurador General. Las gestiones del Procurador General para tratar de localizarlo corrieron igual suerte.
Por el incumplimiento de su deber de notificar su nueva dirección, por obstaculizar la labor investigativa del Procurador General y por constituir un intento de menoscabo a la facultad disciplinaria de este Tribunal, procede la separación indefinida del querellado de la profesión de abogado.

Se dictará sentencia de conformidad.


(1) Tales gestiones están avaladas por la declaración jurada presentada por el Sr. José R. Ortiz Rodríguez, emplazador en la acción civil.